Filed 4/14/21 P. v. Cooks CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                           B307562

           Plaintiff and Respondent,                                   (Los Angeles County
                                                                       Super. Ct. No. KA067037)
           v.

 KENDALL DESHAWN COOKS,

           Defendant and Appellant.


THE COURT:

      Defendant and appellant Kendall Deshawn Cooks
(defendant) appeals from the denial of his motion to void his
guilty plea and to transfer his case to juvenile court. Appointed
counsel filed a brief raising no issues and asking this court to
follow the procedures set forth in People v. Serrano (2012) 211
Cal.App.4th 496.
      Where appointed counsel finds no arguable issues in an
appeal seeking postjudgment relief, the appellate court is not
required to conduct an independent review of the record for
arguable issues. (People v. Cole (2020) 52 Cal.App.5th 1023,
1039-1040, review granted Oct. 14, 2020, S264278; see People v.
Serrano, supra, 211 Cal.App.4th at p. 503.) If the defendant files
his or her own supplemental brief or letter, however, we consider
the contentions or arguments set forth therein. (People v. Cole,
supra, at p. 1039.) On November 20, 2020, we notified defendant
of his counsel’s brief and gave him leave to file his own brief or
letter stating any grounds or argument he might wish to have
considered. On January 22, 2021 defendant filed his own
supplemental brief on appeal.
2004 conviction
       In 2004, defendant entered into a plea bargain under which
he pled guilty to one count of second-degree robbery and admitted
a prior conviction alleged under the Three Strikes law, as well as
one allegation that he personally discharged a firearm, alleged
pursuant to Penal Code section 12022.53, subdivision (c),1 and
one prior serious felony conviction alleged pursuant to section
667, subdivision (a)(1). In exchange, the trial court sentenced
him as agreed to a total prison term of 29 years and dismissed
five felony counts and all remaining enhancement allegations.
Defendant’s motion
       In 2020, defendant filed a motion in the superior court to
void his plea pursuant to section 1016.82 and to transfer his case


1     All further statutory references are to the Penal Code,
unless otherwise indicated.

2     Section 1016.8 subdivision (b) provides: “A provision of a
plea bargain that requires a defendant to generally waive future
benefits of legislative enactments, initiatives, appellate decisions,


                                  2
to juvenile court for a fitness hearing pursuant to California
Rules of Court, rule 4.116.3 Defendant also challenged his 2004
conviction on the ground that his constitutional rights to equal
protection and due process were violated by the use of a juvenile
adjudication to double his sentence under the Three Strikes law.
Exhibits attached to the motion included a copy of the reporter’s
transcript of defendant’s change of plea and sentencing.
      The superior court denied the motion on August 6, 2020,
upon finding that in entering his plea, defendant did not waive
any right to any benefit from any change of law. The court also
held that rule 4.116 of the California Rules of Court did not apply
to defendant, because defendant, who was 17 years old at the
time of his plea, was properly before the criminal court pursuant
to the law in effect at the time of the plea.4 Finally, the court
held that defendant could not contest the use of a prior conviction
in sentencing him, because he did not raise the issue a direct
appeal from the judgment.5
      Defendant timely filed a notice of appeal from the court’s
order and requested a certificate of probable cause, which the
court granted.



or other changes in the law that may retroactively apply after the
date of the plea is void as against public policy.”

3      Rule 4.116 prescribes the procedure to determine whether
certification to juvenile court is appropriate.

4     See People v. Superior Court (K.L.) (2019) 36 Cal.App.5th
529, 536-538 for a history of juvenile fitness law.

5     Cf. In re Harris (1993) 5 Cal.4th 813, 829.



                                 3
Defendant’s supplemental brief
      In his supplemental brief, defendant has raised the
identical issues which he raised in his motion in the superior
court by attaching to a new cover page a copy of the
memorandum of points and authorities filed in support of his
motion below. Defendant seeks, in essence, a de novo review of
his motion without setting forth any grounds or argument as to
why he believes the order of the superior court was erroneous and
should be reversed. Under such circumstances, we decline to
conduct an independent review the record for arguable issues.
(See People v. Cole, supra, 52 Cal.App.5th at pp. 1039-1040.)
      Thus, the order of the superior court denying defendant’s
motion to void his 2004 guilty plea is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



____________________________________________________________
LUI, P.J.             ASHMANN-GERST, J.          CHAVEZ, J.




                               4